Evans, P. J.
The fourth and fifth assignments are well taken.
Article 12, Section 45, of the Constitution, prescribes the qualifiations of jurors, and supercedes so much of the pre-existing laws as is inconsistent with it. This was expressly decided in the case of Maloy v. The State, at the last term of this court. (33 Texas, 599.)
Questions respecting the construction of Section 14, Article 5, of the Constitution, raised by the record, are not presented either in the bill of exceptions or the statement of facts, with sufficient certainty to enable this court to consider them in all their aspects ; and as they are not likely to arise in another trial of this case, we do not now consider them.
The judgment is reversed and the cause remanded.
Reversed and remanded.